                                Case 8:19-bk-10832-CED                   Doc 1        Filed 11/14/19           Page 1 of 42


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Monument Brewing LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Four Stacks Brewing Company
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Nathan Hangen
                                  5469 US HWY 41 N                                                235 Apollo Beach #245
                                  Apollo Beach, FL 33572                                          Apollo Beach, FL 33572
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hillsborough                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:19-bk-10832-CED                       Doc 1         Filed 11/14/19              Page 2 of 42
Debtor    Monument Brewing LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 8:19-bk-10832-CED                       Doc 1        Filed 11/14/19             Page 3 of 42
Debtor   Monument Brewing LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.

                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                                                               5469 US HWY 41 N
                                              Where is the property?           Apollo Beach, FL, 33572-0000
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?

                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 8:19-bk-10832-CED                      Doc 1         Filed 11/14/19             Page 4 of 42
Debtor    Monument Brewing LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 13, 2019
                                                  MM / DD / YYYY


                             X   /s/ Nathan Hangen                                                        Nathan Hangen
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Samantha L. Dammer, Esq.                                              Date November 13, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Samantha L. Dammer, Esq. 0036953
                                 Printed name

                                 Tampa Law Advocates, P.A. A Private Law Firm
                                 Firm name

                                 620 E.Twiggs Street, Suite 110
                                 Tampa, FL 33602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (813) 288-0303                Email address      sdammer@attysam.com

                                 0036953 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                Case 8:19-bk-10832-CED                            Doc 1        Filed 11/14/19            Page 5 of 42




 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 13, 2019                       X /s/ Nathan Hangen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Nathan Hangen
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 8:19-bk-10832-CED                         Doc 1         Filed 11/14/19                Page 6 of 42


 Fill in this information to identify the case:
 Debtor name Monument Brewing LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 511 Sponsorship                                                 advertising                                                                                                $1,500.00
 Florida
 P.O. Box 51602
 Buford, GA 30518
 ADP                                                             services               Disputed                                                                            $1,134.00
 P.O. Box 12513
 El Paso, TX 79912
 Advanced Power                                                  services                                                                                                   $1,939.00
 Systems
 16642 N. Dale Mabry
 Hwy
 Tampa, FL 33618
 American Coradius                                               Paypal loan                                                                                                $7,268.00
 Internatio
 35A Rust Lane
 Boerne, TX 78006
 BSG                                                             supplier                                                                                                   $9,861.35
 800 First Avenue
 West
 Shakopee, MN
 55379
 Centra                                                          lease                                                 $4,057.62                       $0.00                $4,057.62
 P.O. Box 2149
 Gig Harbor, WA
 98335
 Country Malt Group                                              supplier                                                                                                   $2,272.92
 P.O. Box 51602
 Los Angeles, CA
 90051
 Crooked Monkey                                                  supplier                                                                                                     $796.50
 1342 Florida Ave.
 NW
 Washington, DC
 20009
 Direct TV                                                       services                                                                                                   $3,183.00
 P.O. Box 105249
 Atlanta, GA 30348


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-10832-CED                         Doc 1         Filed 11/14/19                Page 7 of 42



 Debtor    Monument Brewing LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Division of Alcohol                                                                                                                                                        $1,529.00
 Beverage
 1313 Tampa Street
 Suite 914
 Tampa, FL 33602
 Florida Dept. of                                                sales tax                                                                                                $19,985.00
 Revenue
 5483 Waters Ave.
 Suite 1210
 Tampa, FL 33634
 Founders Fund                                                   insider investment                                                                                       $41,500.00
 235 Apollo Beach                                                group
 #245
 Gibsonton, FL 33534
 Hillsborough                                                    occupational tax                                                                                             $955.53
 County Tax Cole
 601 East Kennedy
 Blvd.
 Tampa, FL 33602
 HuCO2                                                           equipment                                                                                                  $1,878.00
 P.O. Box 9011
 Stuart, FL 34995
 Hunter Business                                                 legal services                                                                                             $1,721.00
 Law
 119 S. Dakota Ave.
 Tampa, FL 33606
 Italano Insurance                                               insurance                                                                                                  $5,411.00
 P.O. Box 18425
 Tampa, FL 33679
 Kabbage                                                         loan                                                                                                       $9,752.00
 925B Peachtree
 Street NE
 Suite 1688
 Atlanta, GA 30309
 Lanese &                                                        services                                                                                                   $2,600.00
 Associates
 823 Cypress Village
 Blvd.
 Sun City Center, FL
 33573
 Nathan Hangen                                                   loan for business                                                                                        $43,000.00
 235 Apollo Beach
 Blvd. #245
 Apollo Beach, FL
 33572
 Perez Refrigeration                                             services                                                                                                   $1,505.00
 5304 Edina St
 Wimauma, FL 33598




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 8:19-bk-10832-CED                                            Doc 1              Filed 11/14/19                         Page 8 of 42

 Fill in this information to identify the case:

 Debtor name            Monument Brewing LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            87,550.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            87,550.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            24,916.84


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            20,940.53

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           141,733.88


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             187,591.25




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                Case 8:19-bk-10832-CED                       Doc 1     Filed 11/14/19           Page 9 of 42

 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $750.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BMO Harris checking account                             business checking                                                        $7,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $7,750.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     TECO electric deposit                                                                                                            $1,200.00




           7.2.     security deposit for HSW location                                                                                                $3,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1      Filed 11/14/19        Page 10 of 42

 Debtor           Monument Brewing LLC                                                           Case number (If known)
                  Name




           7.3.     security deposit for location 2 Strathmore                                                                              $7,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                           $11,200.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           kegged beer at both
           locations                                                                     $10,000.00     Comparable sale                   $10,000.00


           misc. other goods at
           both locations                                                                  $3,000.00    Comparable sale                     $3,000.00




 23.       Total of Part 5.                                                                                                           $13,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                       Doc 1      Filed 11/14/19        Page 11 of 42

 Debtor         Monument Brewing LLC                                                          Case number (If known)
                Name

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           basic office furniture                                                       $2,000.00    Comparable sale                     $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                       Doc 1      Filed 11/14/19        Page 12 of 42

 Debtor         Monument Brewing LLC                                                          Case number (If known)
                Name



 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            coolers and other brewery equipment                                       $50,000.00     Comparable sale                   $50,000.00



 51.        Total of Part 8.                                                                                                       $50,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            2COP for each location                                                        $600.00    Recent cost                           $600.00


            CMB license                                                                 $3,000.00    Replacement                         $3,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $3,600.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                       Doc 1      Filed 11/14/19         Page 13 of 42

 Debtor         Monument Brewing LLC                                                         Case number (If known)
                Name



 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                 Case 8:19-bk-10832-CED                                   Doc 1            Filed 11/14/19               Page 14 of 42

 Debtor          Monument Brewing LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,750.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $11,200.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $13,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $50,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                    $3,600.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $87,550.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $87,550.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                Case 8:19-bk-10832-CED                            Doc 1         Filed 11/14/19        Page 15 of 42

 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Centra                                         Describe debtor's property that is subject to a lien                     $4,057.62                     $0.00
       Creditor's Name                                lease
       P.O. Box 2149
       Gig Harbor, WA 98335
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Direct Capital                                 Describe debtor's property that is subject to a lien                     $9,157.72                Unknown
       Creditor's Name                                computers
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien
                                                      lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       January 2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 8:19-bk-10832-CED                            Doc 1         Filed 11/14/19          Page 16 of 42

 Debtor       Monument Brewing LLC                                                                     Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Financial Pacific                              Describe debtor's property that is subject to a lien                     $5,000.00   Unknown
       Creditor's Name
       3455 S. 344th Way
       Suite 300
       Auburn, WA 98001
       Creditor's mailing address                     Describe the lien
                                                      equipment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Keg Connect                                    Describe debtor's property that is subject to a lien                     $1,500.00   Unknown
       Creditor's Name

       P.O. Box 3892
       Seattle, WA 98124
       Creditor's mailing address                     Describe the lien
                                                      keg equipment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Keg Logistics                                  Describe debtor's property that is subject to a lien                      $527.50    Unknown
       Creditor's Name
       9110 Nicholas Ave
       Suite 105
       Englewood, CO 80112
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case 8:19-bk-10832-CED                           Doc 1         Filed 11/14/19          Page 17 of 42

 Debtor       Monument Brewing LLC                                                                     Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    Marlin Leasing                                Describe debtor's property that is subject to a lien                      $1,174.00   Unknown
        Creditor's Name

        P.O. Box 13604
        Philadelphia, PA 19101
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.7    Pawnee Leasing                                Describe debtor's property that is subject to a lien                      $3,500.00   Unknown
        Creditor's Name
        3801 Automation Way
        Suite 207
        Fort Collins, CO 80525
        Creditor's mailing address                    Describe the lien
                                                      equipment
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $24,916.84

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                      Doc 1         Filed 11/14/19             Page 18 of 42

 Debtor       Monument Brewing LLC                                                               Case number (if know)
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                                Doc 1           Filed 11/14/19          Page 19 of 42

 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $19,985.00         $19,985.00
           Florida Dept. of Revenue                                  Check all that apply.
           5483 Waters Ave. Suite 1210                                  Contingent
           Tampa, FL 33634                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     sales tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $955.53        $955.53
           Hillsborough County Tax Cole                              Check all that apply.
           601 East Kennedy Blvd.                                       Contingent
           Tampa, FL 33602                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     occupational tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   37703                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1           Filed 11/14/19                 Page 20 of 42

 Debtor       Monument Brewing LLC                                                                    Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          511 Sponsorship Florida                                               Contingent
          P.O. Box 51602                                                        Unliquidated
          Buford, GA 30518                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,134.00
          ADP                                                                   Contingent
          P.O. Box 12513                                                        Unliquidated
          El Paso, TX 79912
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,939.00
          Advanced Power Systems                                                Contingent
          16642 N. Dale Mabry Hwy                                               Unliquidated
          Tampa, FL 33618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $290.00
          Alley Cat Pest Control                                                Contingent
          1601 US-41 #106                                                       Unliquidated
          Ruskin, FL 33570                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,268.00
          American Coradius Internatio                                          Contingent
          35A Rust Lane                                                         Unliquidated
          Boerne, TX 78006                                                      Disputed
          Date(s) debt was incurred Sept. 2015
                                                                             Basis for the claim:    Paypal loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brown & Joseph                                                        Contingent
          P.O. Box 505                                                          Unliquidated
          Linden, MI 48451
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,861.35
          BSG                                                                   Contingent
          800 First Avenue West                                                 Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1           Filed 11/14/19                 Page 21 of 42

 Debtor       Monument Brewing LLC                                                                    Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Christpherson Brew Law                                                Contingent
          6638 W. Ottawa Ave.                                                   Unliquidated
          Suite 220-3
                                                                                Disputed
          Littleton, CO 80128
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,272.92
          Country Malt Group                                                    Contingent
          P.O. Box 51602                                                        Unliquidated
          Los Angeles, CA 90051                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $796.50
          Crooked Monkey                                                        Contingent
          1342 Florida Ave. NW                                                  Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,183.00
          Direct TV                                                             Contingent
          P.O. Box 105249                                                       Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,529.00
          Division of Alcohol Beverage                                          Contingent
          1313 Tampa Street                                                     Unliquidated
          Suite 914                                                             Disputed
          Tampa, FL 33602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $601.80
          Employers Insurance                                                   Contingent
          500 N. Brand Blvd.                                                    Unliquidated
          Suite 700                                                             Disputed
          Glendale, CA 91203
                                                                             Basis for the claim:    insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.74
          Fastsigns                                                             Contingent
          3901 Kennedy Blvd.                                                    Unliquidated
          Tampa, FL 33609                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    signs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1           Filed 11/14/19                 Page 22 of 42

 Debtor       Monument Brewing LLC                                                                    Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.00
          Florida Sign Company                                                  Contingent
          1101 29th Ave. W                                                      Unliquidated
          Bradenton, FL 34205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    signs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,500.00
          Founders Fund                                                         Contingent
          235 Apollo Beach #245                                                 Unliquidated
          Gibsonton, FL 33534                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    insider investment group
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          Frontier Communications                                               Contingent
          P.O. Box 740407                                                       Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.34
          Gigi Yeast                                                            Contingent
          2526 Qume Drive                                                       Unliquidated
          Suite 21                                                              Disputed
          San Jose, CA 95131
                                                                             Basis for the claim:    supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Guardian Protection                                                   Contingent
          174 Thorn Hill Road                                                   Unliquidated
          Warrendale, PA 15086                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,878.00
          HuCO2                                                                 Contingent
          P.O. Box 9011                                                         Unliquidated
          Stuart, FL 34995                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,721.00
          Hunter Business Law                                                   Contingent
          119 S. Dakota Ave.                                                    Unliquidated
          Tampa, FL 33606                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1           Filed 11/14/19                 Page 23 of 42

 Debtor       Monument Brewing LLC                                                                    Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          IAT Speciality                                                        Contingent
          P.O. Box 59838                                                        Unliquidated
          Schaumburg, IL 60159
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Insurance Finance Specialist                                          Contingent
          P.O. Box 18241                                                        Unliquidated
          Tampa, FL 33679
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,411.00
          Italano Insurance                                                     Contingent
          P.O. Box 18425                                                        Unliquidated
          Tampa, FL 33679                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,752.00
          Kabbage                                                               Contingent
          925B Peachtree Street NE                                              Unliquidated
          Suite 1688                                                            Disputed
          Atlanta, GA 30309
                                                                             Basis for the claim:    loan
          Date(s) debt was incurred 2014
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.00
          Kurt Vragel                                                           Contingent
          1701 E. Lake Ave.                                                     Unliquidated
          Suite 170                                                             Disputed
          Glenview, IL 60025
                                                                             Basis for the claim:    services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,600.00
          Lanese & Associates                                                   Contingent
          823 Cypress Village Blvd.                                             Unliquidated
          Sun City Center, FL 33573                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,000.00
          Nathan Hangen                                                         Contingent
          235 Apollo Beach Blvd. #245                                           Unliquidated
          Apollo Beach, FL 33572                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan for business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1           Filed 11/14/19                  Page 24 of 42

 Debtor       Monument Brewing LLC                                                                    Case number (if known)
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,505.00
           Perez Refrigeration                                                  Contingent
           5304 Edina St                                                        Unliquidated
           Wimauma, FL 33598                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $500.00
           Solar Designs                                                        Contingent
           103 College Ave W                                                    Unliquidated
           Ruskin, FL 33570                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $500.00
           Steve Henry Design                                                   Contingent
           1315 W. Busch Blvd.                                                  Unliquidated
           Tampa, FL 33612                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $294.23
           Uline                                                                Contingent
           12575 Uline Drive                                                    Unliquidated
           Pleasant Prairie, WI 53158                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Lyon Collection Services
           7924 West Sahara Avenue                                                                    Line     3.2
           Las Vegas, NV 89117
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      20,940.53
 5b. Total claims from Part 2                                                                            5b.    +     $                     141,733.88

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        162,674.41




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                     Doc 1      Filed 11/14/19           Page 25 of 42

 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Centra
             List the contract number of any                                         P.O. Box 2149
                   government contract                                               Gig Harbor, WA 98335


 2.2.        State what the contract or                   equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Financial Pacific
                                                                                     3455 S. 344th Way
             List the contract number of any                                         Suite 300
                   government contract                                               Auburn, WA 98001


 2.3.        State what the contract or                   commercial lease for
             lease is for and the nature of               5469 US Hwy. 41 N,
             the debtor's interest                        Apollo Beach

                  State the term remaining                3 years
                                                                                     H.S.W Associates Inc.
             List the contract number of any                                         3750 Gunn Hwy. #308
                   government contract                                               Tampa, FL 33618


 2.4.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Keg Connect
             List the contract number of any                                         P.O. Box 3892
                   government contract                                               Seattle, WA 98124




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                            Doc 1   Filed 11/14/19         Page 26 of 42
 Debtor 1 Monument Brewing LLC                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Keg Logistics
                                                                                         9110 Nicholas Ave
             List the contract number of any                                             Suite 105
                   government contract                                                   Englewood, CO 80112


 2.6.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Marlin Leasing
             List the contract number of any                                             P.O. Box 13604
                   government contract                                                   Philadelphia, PA 19101


 2.7.        State what the contract or                   commerical lease for
             lease is for and the nature of               Riverview location
             the debtor's interest

                  State the term remaining                4 years                        Nisa Riverview, LLC
                                                                                         c/o Richard Toledo
             List the contract number of any                                             999 Brickel Ave. 1101
                   government contract                                                   Miami, FL 33131


 2.8.        State what the contract or                   equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Pawnee Leasing
                                                                                         3801 Automation Way
             List the contract number of any                                             Suite 207
                   government contract                                                   Fort Collins, CO 80525




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                  Doc 1     Filed 11/14/19            Page 27 of 42

 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Nathan Hangen                                                                       Kabbage                            D
                                                                                                                                    E/F       3.25
                                                                                                                                    G




    2.2      Nathan Hangen                     235 Apollo Beach Blvd. 3245                       H.S.W Associates                   D
                                               Apollo Beach, FL 33572                            Inc.                               E/F
                                               personal guarantee
                                                                                                                                    G   2.3




    2.3      Nathan Hangen                                                                       Nisa Riverview, LLC                D
                                               personal guarantee                                                                   E/F
                                                                                                                                    G   2.7




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19             Page 28 of 42




 Fill in this information to identify the case:

 Debtor name         Monument Brewing LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $399,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $535,500.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $543,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19             Page 29 of 42
 Debtor       Monument Brewing LLC                                                                      Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    HSW Associates, Inc. v.                           commerical                 Hillsborough County                          Pending
               Monument Brewing LLC                              eviction                                                                On appeal
               19-CC-57465
                                                                                                                                         Concluded

       7.2.    Forward Financing v.                              arbitration                American Arbitration                         Pending
               Monument Brewing LLC                                                         Association                                  On appeal
               01-19-0003-4001
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                            Doc 1         Filed 11/14/19             Page 30 of 42
 Debtor        Monument Brewing LLC                                                                         Case number (if known)



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Tampa Law Advocates, P.A. A
                Private Law
                620 E.Twiggs Street, Suite
                110
                Tampa, FL 33602                                      Attorney Fees                                             10-18-19            $4,000.00

                Email or website address
                sdammer@attysam.com

                Who made the payment, if not debtor?




       11.2.    Tampa Law Advocates, P.A. A
                Private Law
                620 E.Twiggs Street, Suite
                110
                Tampa, FL 33602                                      Attorney Fees                                                                 $4,000.00

                Email or website address
                sdammer@attysam.com

                Who made the payment, if not debtor?




       11.3.    Tampa Law Advocates, P.A. A
                Private Law
                620 E.Twiggs Street, Suite
                110
                Tampa, FL 33602                                      advanced court filing fee                                                     $1,717.00

                Email or website address
                sdammer@attysam.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                           Doc 1       Filed 11/14/19             Page 31 of 42
 Debtor      Monument Brewing LLC                                                                        Case number (if known)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19             Page 32 of 42
 Debtor      Monument Brewing LLC                                                                       Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19              Page 33 of 42
 Debtor      Monument Brewing LLC                                                                       Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lanese & Associates                                                                                                        Oct. 2017 to present
                    823 Cypress Village Blvd.
                    Sun City Center, FL 33573

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19             Page 34 of 42
 Debtor      Monument Brewing LLC                                                                       Case number (if known)



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nathan Hangen                                  235 Apollo Beach Blvd.                              Member                                90
                                                      #245
                                                      Apollo Beach, FL 33572
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Virtuous Giant LLC                             235 Apollo Beach Blvd.                              member. This was a                    unknown
                                                      #245                                                multi-member LLC but in 2018
                                                      Apollo Beach, FL 33572                              Nathan Hangen bought out
                                                                                                          the rest of the members and
                                                                                                          he is now the sole owner and
                                                                                                          member
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mike Frey                                      7101 Feather Wood Drive                             key employee                          10
                                                      Sun City Center, FL 33573

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Founders Fund                                  235 Apollo Beach #245                               group of investors who do             TBD
                                                      Gibsonton, FL 33534                                 not actually have equity but
                                                                                                          they have invested expecting
                                                                                                          equity at some time


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                          Doc 1        Filed 11/14/19             Page 35 of 42
 Debtor      Monument Brewing LLC                                                                       Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 13, 2019

 /s/ Nathan Hangen                                                      Nathan Hangen
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                         Doc 1        Filed 11/14/19             Page 36 of 42

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Monument Brewing LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Mike Frey                                                           common           10%                                        key employee given equity
 7101 Feather Wood Drive
 Sun City Center, FL 33573

 Nathan Hangen                                                       common           90%                                        membership
 235 Apollo Beach Blvd. #245
 Apollo Beach, FL 33572

 Virtuous Giant LLC                                                  common           none                                       membership
 235 Apollo Beach #245
 Apollo Beach, FL 33572


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 13, 2019                                                       Signature /s/ Nathan Hangen
                                                                                            Nathan Hangen

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                      Doc 1      Filed 11/14/19   Page 37 of 42




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Monument Brewing LLC                                                                       Case No.
                                                                                 Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 13, 2019                                        /s/ Nathan Hangen
                                                                      Nathan Hangen/Manager
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                    Case 8:19-bk-10832-CED     Doc 1      Filed 11/14/19   Page 38 of 42



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Monument Brewing LLC                  Centra                                  Financial Pacific
c/o Nathan Hangen                     P.O. Box 2149                           3455 S. 344th Way
235 Apollo Beach #245                 Gig Harbor, WA 98335                    Suite 300
Apollo Beach, FL 33572                                                        Auburn, WA 98001



Samantha L. Dammer, Esq.               Christpherson Brew Law                 Florida Dept. of Revenue
Tampa Law Advocates, P.A. A Private Law6638
                                         FirmW. Ottawa Ave.                   5483 Waters Ave. Suite 1210
620 E.Twiggs Street, Suite 110         Suite 220-3                            Tampa, FL 33634
Tampa, FL 33602                        Littleton, CO 80128



511 Sponsorship Florida               Country Malt Group                      Florida Sign Company
P.O. Box 51602                        P.O. Box 51602                          1101 29th Ave. W
Buford, GA 30518                      Los Angeles, CA 90051                   Bradenton, FL 34205




ADP                                   Crooked Monkey                          Founders Fund
P.O. Box 12513                        1342 Florida Ave. NW                    235 Apollo Beach #245
El Paso, TX 79912                     Washington, DC 20009                    Gibsonton, FL 33534




Advanced Power Systems                Direct Capital                          Frontier Communications
16642 N. Dale Mabry Hwy               155 Commerce Way                        P.O. Box 740407
Tampa, FL 33618                       Portsmouth, NH 03801                    Cincinnati, OH 45274




Alley Cat Pest Control                Direct TV                               Gigi Yeast
1601 US-41 #106                       P.O. Box 105249                         2526 Qume Drive
Ruskin, FL 33570                      Atlanta, GA 30348                       Suite 21
                                                                              San Jose, CA 95131



American Coradius Internatio          Division of Alcohol Beverage            Guardian Protection
35A Rust Lane                         1313 Tampa Street                       174 Thorn Hill Road
Boerne, TX 78006                      Suite 914                               Warrendale, PA 15086
                                      Tampa, FL 33602



Brown & Joseph                        Employers Insurance                     H.S.W Associates Inc.
P.O. Box 505                          500 N. Brand Blvd.                      3750 Gunn Hwy. #308
Linden, MI 48451                      Suite 700                               Tampa, FL 33618
                                      Glendale, CA 91203



BSG                                   Fastsigns                               Hillsborough County Tax Cole
800 First Avenue West                 3901 Kennedy Blvd.                      601 East Kennedy Blvd.
Shakopee, MN 55379                    Tampa, FL 33609                         Tampa, FL 33602
                     Case 8:19-bk-10832-CED   Doc 1     Filed 11/14/19   Page 39 of 42




HuCO2                                Lanese & Associates                    Uline
P.O. Box 9011                        823 Cypress Village Blvd.              12575 Uline Drive
Stuart, FL 34995                     Sun City Center, FL 33573              Pleasant Prairie, WI 53158




Hunter Business Law                  Lyon Collection Services
119 S. Dakota Ave.                   7924 West Sahara Avenue
Tampa, FL 33606                      Las Vegas, NV 89117




IAT Speciality                       Marlin Leasing
P.O. Box 59838                       P.O. Box 13604
Schaumburg, IL 60159                 Philadelphia, PA 19101




Insurance Finance Specialist         Nathan Hangen
P.O. Box 18241                       235 Apollo Beach Blvd. #245
Tampa, FL 33679                      Apollo Beach, FL 33572




Italano Insurance                    Nisa Riverview, LLC
P.O. Box 18425                       c/o Richard Toledo
Tampa, FL 33679                      999 Brickel Ave. 1101
                                     Miami, FL 33131



Kabbage                              Pawnee Leasing
925B Peachtree Street NE             3801 Automation Way
Suite 1688                           Suite 207
Atlanta, GA 30309                    Fort Collins, CO 80525



Keg Connect                          Perez Refrigeration
P.O. Box 3892                        5304 Edina St
Seattle, WA 98124                    Wimauma, FL 33598




Keg Logistics                        Solar Designs
9110 Nicholas Ave                    103 College Ave W
Suite 105                            Ruskin, FL 33570
Englewood, CO 80112



Kurt Vragel                          Steve Henry Design
1701 E. Lake Ave.                    1315 W. Busch Blvd.
Suite 170                            Tampa, FL 33612
Glenview, IL 60025
                               Case 8:19-bk-10832-CED                      Doc 1      Filed 11/14/19          Page 40 of 42
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re       Monument Brewing LLC                                                                             Case No.
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                  8,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      400.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding. The filing fee has been advanced to me by the Debtor and/or a third party and is
               in addition to my compensation.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                       Doc 1   Filed 11/14/19       Page 41 of 42

 In re       Monument Brewing LLC                                                                    Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 13, 2019                                                          /s/ Samantha L. Dammer, Esq.
     Date                                                                       Samantha L. Dammer, Esq. 0036953
                                                                                Signature of Attorney
                                                                                Tampa Law Advocates, P.A. A Private Law Firm
                                                                                620 E.Twiggs Street, Suite 110
                                                                                Tampa, FL 33602
                                                                                (813) 288-0303 Fax: (813) 466-7495
                                                                                sdammer@attysam.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 8:19-bk-10832-CED                      Doc 1     Filed 11/14/19     Page 42 of 42




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Monument Brewing LLC                                                                        Case No.
                                                                                Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Monument Brewing LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Virtuous Giant LLC
 235 Apollo Beach #245
 Apollo Beach, FL 33572




    None [Check if applicable]




 November 13, 2019                                                   /s/ Samantha L. Dammer, Esq.
 Date                                                                Samantha L. Dammer, Esq. 0036953
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Monument Brewing LLC
                                                                     Tampa Law Advocates, P.A. A Private Law Firm
                                                                     620 E.Twiggs Street, Suite 110
                                                                     Tampa, FL 33602
                                                                     (813) 288-0303 Fax:(813) 466-7495
                                                                     sdammer@attysam.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
